Citation Nr: 1242410	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-22 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of fracture of right patella with patellectomy.

2.  Entitlement to an evaluation in excess of 20 percent for instability of the right knee associated with residuals of fracture of right patella with patellectomy, prior to October 1, 2012.

3.  Entitlement to an evaluation in excess of 10 percent for arthritis and loss of motion of the right knee associated with residuals of fracture of right patella with patellectomy, since October 1, 2012.
					

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967 and from March 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The RO's July 2009 rating decision denied an evaluation in excess of 20 percent for residuals of fracture of right patella with patellectomy; and denied an evaluation in excess of 20 percent for instability of the right knee associated with residuals of fracture of right patella with patellectomy.

In August 2012, the RO issued a rating decision which, in effect, eliminated the 20 percent evaluation assigned to the Veteran's instability of the right knee associated with residuals of fracture of the right patellectomy, effective October 1, 2012; and granted a 10 percent evaluation for arthritis and loss of motion of the right knee associated with residuals of fracture of right patella with patellectomy, effective October 1, 2012.  As this reduction in evaluation did not result in a reduction of compensation due the Veteran, it is not subject to 38 C.F.R. § 3.105(e).  See VAOPGCPREC 71-91 (1991), 57 Fed. Reg. 2316 (1992).  The Board has recharacterized the issues on appeal to reflect the RO's rating history of the Veteran's right knee disability.



FINDINGS OF FACT

Throughout the course of this appeal, the Veteran's residuals of fracture of right patella with patellectomy has been manifested by frequent episodes of joint "locking", pain and effusion; 5/5 strength; no more than mild instability; slight limitation of motion; x-ray evidence of degenerative or traumatic arthritis, and complaints of joint pain, swelling, reduced range of motion and weakness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for residuals of fracture of right patella with patellectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2012).

2.  The criteria for an evaluation in excess of 20 percent for instability of the right knee associated with residuals of fracture of right patella with patellectomy, prior to October 1, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2012).

3.  The criteria for a separate evaluation of 10 percent for instability of the right knee associated with residuals of fracture of right patella with patellectomy, since October 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2012).

4.  The criteria for a separate evaluation of 10 percent for arthritis and loss of motion of the right knee associated with residuals of fracture of right patella with patellectomy, prior to October 1, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5261 (2012).

5.  The criteria for an evaluation in excess of 10 percent for arthritis and loss of motion of the right knee associated with residuals of fracture of right patella with patellectomy, since October 1, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5261 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify was met in an April 2009 letter.  

VA has also satisfied the duty to assist.  The RO has made all reasonable attempts to obtain the Veteran's complete service treatment records.  Nevertheless, records relating to his second period of service, from March 1975 to December 1975, have not been located.  A March 2012 RO memorandum listed the efforts made by the RO to obtain these records, and an April 2012 report of contact noted that the Veteran was informed of their unavailability.  The claim before the Board concerns increased ratings and the current severity of the Veteran's right knee disability so service treatment records are not determinative.  

The RO has obtained the Veteran's identified post service treatment records, and has reviewed the Veteran's electronically stored records on the Virtual VA system.  VA examinations in July 2009 and August 2012 were conducted by examiners who reviewed the history of the right knee disability with the Veteran, examined the Veteran, and included rationale for the conclusions reached.  These examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

There is no sign in the record that additional evidence relevant to the issues being addressed is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 473.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In April 2009, the Veteran filed his present claim seeking an increased evaluation for his service-connected right knee disability.  

An April 2009 VA treatment report noted x-ray examination findings of right knee degenerative joint disease with loose bodies, status post patella removal in 1966 due to compound fracture.  The report noted that the Veteran had been scheduled for right knee surgery in June 2008, but right knee locking was not severe enough for surgery (locked up three times this year).

In July 2009, a VA examination for joints was conducted.  The VA examination report noted the Veteran's inservice history of injuring his right knee in a jeep accident.  The report noted that the inservice injury damaged his ligaments and fractured his right knee cap; and that he subsequently underwent surgery to remove patellar fragments.  Currently, the Veteran reported having increased pain in his right knee, along with swelling, locking, stiffness, weakness, giving way, instability and loss of motion.  He also indicated that he has started to wear a knee brace for support.  Physical examination revealed that he walked with a normal gait, and that he used a cane and knee brace to ambulate.  His right knee exhibited findings of deformity, heat, and tenderness.  The report noted that there was medial/lateral and anterior/posterior instability, characterized as mild.  The patella was absent and there was meniscus abnormality.  Range of motion testing of the right knee revealed extension to 4 degrees and flexion to 125 degrees.  There was no objective evidence of pain or additional limitations of motion after repetitive range of motion testing.  MRI examination of the right knee revealed an impression of a very small tear of the posterior horn of the medial meniscus and a surgically removed patella.  The report concluded with diagnoses of a tear of the right posterior medial meniscus and mild ligament laxity.  The VA examiner noted that the Veteran had worked as a fork lift operator and assembly line worker, but that he had retired due to his age and medical condition (knee pain with standing).  The report also noted that the Veteran's right knee resulted in decreased mobility, problems with lifting and carrying, decreased strength, and pain in the lower extremity.  

An October 2009 letter was received from the Veteran's private physician.  The letter noted that the Veteran had medial meniscus tear pain, right knee, that would not get better without orthopedic surgery.  

A May 2011 VA treatment report noted the Veteran's complaints of right knee pain.  

In August 2012, a second VA examination for joints was conducted.  The examination report included a historical summary of the Veteran's right knee disability.  Range of motion testing of the right knee revealed extension to 0 degrees and flexion to 125 degrees, without objective evidence of painful motion.  The range of motion exhibited by the right knee was not reduced after repetitive testing; and a wider range of motion was noted in the left knee.  The examination report noted that there was functional loss and/or impairment in the right knee, including tenderness, incoordination, impaired ability to execute skilled movements smoothly, pain on motion, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Muscle strength testing revealed 5/5 strength in the right knee on flexion and extension.  Joint stability testing on the right knee revealed anterior instability (Lachman's test) of +1.  The report indicated that there was no evidence or history of recurrent patellar subluxation/dislocation.  It also noted that the Veteran had a meniscus condition which resulted in frequent episodes of joint locking, pain and effusion in the right knee; and that the Veteran reported regular use of a cane to ambulate.  The report noted a surgical scar on the right knee which was not painful, unstable, or exceeded an area greater than 39 square centimeters.  X-ray examination of the right knee revealed some bony hypertrophic/degenerative changes, chondrocalcinosis/meniscal calcification, and a surgically absent patella.  As for the Veteran's employability, the report noted that the Veteran has difficult with prolonged standing and with stooping and squatting.  

A.  Residuals of Fracture of Right Patella with Patellectomy

The RO has assigned an evaluation of 20 percent for the Veteran's residuals of fracture of right patella with patellectomy pursuant to Diagnostic Code 5258.  Diagnostic Code 5258, used in rating impairment of the semilunar cartilage, provides a 20 percent evaluation for a damaged meniscus with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The Veteran's August 2012 VA examination for joints noted findings of frequent episodes of joint "locking", pain and effusion.  

A higher rating is not warranted under Diagnostic Code 5258.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Part 4, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As noted below, the Veteran has been assigned separate disability ratings based upon instability and limited motion in his right knee.  As the Board can find no other basis for a higher rating for this aspect of the Veteran's right knee disability, an increased evaluation for residuals of fracture of right patella with patellectomy is not warranted.

B.  Instability of the Right Knee associated with 
Residuals of Fracture of the Right Patella with Patellectomy

Prior to October 1, 2012, the RO assigned a 20 percent evaluation for instability of the right knee associated with residuals of fracture of right patella with patellectomy, pursuant to Diagnostic Code 5257.

Diagnostic Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  Slight impairment merits a 10 percent evaluation. Moderate impairment warrants 20 percent.  A 30 percent evaluation is assigned where the impairment is severe.  38 C.F.R. § 4.71a , Code 5257. 

No greater than mild instability of the right knee has been shown throughout this appeal.  The July 2009 VA examination for joints noted findings of mild medial/lateral and anterior/posterior instability.  The report concluded with a diagnosis of mild ligament laxity.  The April 2012 VA examination for joints noted findings of +1 on Lachman's test for anterior instability.  It also noted that posterior and medial-lateral instability testing was normal.  

As the evidence shows no more than mild instability, a rating in excess of 20 percent, prior to October 1, 2012, is not warranted.

The Board also finds, however, that the evidence does show mild instability in the right knee throughout the course of this appeal.  Accordingly, a separate disability rating of 10 percent is warranted for mild instability in the Veteran's right knee, effective from October 1, 2012.  In reaching this conclusion, the Board does not find assignment of separate disability ratings under Diagnostic Codes 5257 and Diagnostic Code 5258 to be an impermissible pyramiding of benefits.  38 C.F.R. 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided).  Instability in the knee can be present without any signs or manifestations of locking, pain or effusion.

C.  Arthritis and Loss of Motion of the Right Knee associated with 
Residuals of Fracture of Right Patella with Patellectomy

The RO has assigned the Veteran a separate rating of 10 percent for arthritis and loss of motion of the right knee associated with residuals of fracture of right patella with patellectomy, effective October 1, 2012, pursuant to Diagnostic Codes 5010-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  

Diagnostic Code 5010 is used in rating traumatic arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Id. 

A noncompensable evaluation is assigned for knee extension limited to 5 degrees, and a 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  When there is limitation of extension of the knee to 15 degrees, a 20 percent disability evaluation is warranted.  A 30 percent rating will be assigned for knee extension limited to 20 degrees, and a 40 percent rating is contemplated for limitation of extension to 30 degrees.  A 50 percent disability evaluation is warranted for extension of the knee limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.   

A noncompensable evaluation is contemplated for knee flexion limited to 60 degrees.  A 10 percent disability evaluation is assigned when flexion of the knee is limited to 45 degrees, and a 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is assigned when knee flexion is limited to 15 degrees, which is the maximum evaluation available under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

A separate rating for limitation of extension and for limitation of flexion may be assigned.  VAOPGCPREC 9-2004; see also VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59).  

Throughout the course of this appeal, the Veteran's right knee disability has been manifested by degenerative arthritis documented on x-ray examination.   An April 2009 VA treatment report noted x-ray examination findings of right knee degenerative joint disease with loose bodies, status post patella removal in 1966 due to compound fracture.  More recently, an August 2012 x-ray examination of the right knee revealed bony hypertophic changes in the knee, and chondrocalcinosis/meniscal calcification.  The August 2012 VA examination for joints noted that degenerative or traumatic arthritis had been documented by x-ray examination.

The Veteran's right knee disability has also been manifested by a noncompensable limitation of motion with satisfactory evidence of pain on motion.  VA examinations performed in July 2009 and August 2012 revealed ranges of motion in the right knee consisting of extension from 0 to 4 degrees and flexion to 125 degrees.  For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2012).  The VA examinations also noted findings of pain on motion in the right knee.

The range of motion exhibited by the Veteran's right knee has not been shown to have met the criteria for a compensable rating under Diagnostic Codes 5260 or 5261.  Thus, even with full consideration of pain and functional loss, an evaluation in excess of the currently assigned 10 percent rating is not warranted.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The July 2009 and August 2012 VA examinations both noted 5/5 strength in the Veteran's right knee.

Since October 1, 2012, an evaluation in excess of 10 percent for arthritis and loss of motion of the right knee associated with residuals of fracture of right patella with patellectomy, have not been warranted.  

Given the above findings, entitlement to a 10 percent rating, and no higher, prior to October 1, 2012, is shown to be warranted.  

D.  Other Considerations

The Board has considered whether a separate rating is warranted under Diagnostic Code 7804 for the Veteran's scar residuals of his right knee surgery.  However, the objective findings upon VA examinations reveal that the scar not painful, unstable, or covering an area greater than 39 square centimeters (6 square inches).  Accordingly, a separate rating for his surgical scar is not warranted. See Esteban v. Brown, 6 Vet. App. 259 (1994);  see also 38 C.F.R. § 4.14.

Consideration of entitlement to an extraschedular evaluation has also been considered.  Ratings will generally be based on average impairment, but to afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The rating criteria used to evaluate the knees contemplate instability, pain, effusion, and limitation of motion.  The symptoms associated with the Veteran's right knee to include pain, limitation of motion, instability and locking are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's right knee disability that would render the schedular criteria inadequate.  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that the issue of entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009).  In this case, the Board finds that the issue of entitlement to TDIU has not been raised by the Veteran or the record.  Although the July 2009 VA examination noted that the Veteran retired due to his age and medical condition (knee pain with standing), a September 2007 VA examination included that same history and that examiner's notation that the Veteran was then unemployed because his job changed from one that required sitting to one that required standing.  The Veteran was noted to be able to do seated work.  There is no indication from the record, or the Veteran himself, that he is unemployable, as opposed to merely unemployed, due to his service-connected right knee disability.  Accordingly, the Board finds that the issue of entitlement to a TDIU has not been raised by the record. 

ORDER

Entitlement to an evaluation in excess of 20 percent for residuals of fracture of right patella with patellectomy is denied.

Entitlement to an evaluation in excess of 20 percent for instability of the right knee associated with residuals of fracture of right patella with patellectomy, prior to October 1, 2012, is denied.

A separate evaluation of 10 percent for instability of the right knee associated with residuals of fracture of right patella with patellectomy is granted, effective October 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.

A separate evaluation of 10 percent for arthritis and loss of motion of the right knee associated with residuals of fracture of right patella with patellectomy, is granted prior to October 1, 2012, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for arthritis and loss of motion of the right knee associated with residuals of fracture of right patella with patellectomy, since October 1, 2012, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


